PER CURIAM
Petitioner seeks judicial review of a final order of the Department of Transportation (Department) requiring petitioner to remove certain signs that the Department determined had been erected in violation of the Oregon Motorists Information Act, ORS 377.700 et seq. Petitioner argues that the Act violates Article I, sections 8 and 20, of the Oregon Constitution, and the First Amendment to the United States Constitution. We addressed, and rejected, most of petitioner’s contentions in Outdoor Media Dimensions, Inc. v. State of Oregon, 150 Or App 106, 945 P2d 614 (1997), affd on other grounds 331 Or 634, 20 P3d 180 (2001). The balance of petitioner’s contentions in this case we reject without discussion.
Affirmed.